Order entered June 9, 2016




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-15-01454-CV

                          BRITTANY NAPOLEON, Appellant

                                           V.

                   STRATEGIC DEALER SERVICES, LP, Appellee

                    On Appeal from the 14th Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. DC-15-06912

                                       ORDER
      We DENY appellant’s May 27, 2016 motion to take judicial notice.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE